Title: To James Madison from Edmund Pendleton, 29 September 1783
From: Pendleton, Edmund
To: Madison, James


Dear Sir
Virga. Sepr. 29. 1783.
I am now, tho’ in a feeble state, just able to acknowledge the receipt of yr. two favrs. of the 8th. & 13th., a smart fever prevented my writing by Last post, which I hope the Bark has removed. Sr. Guy Carltons Enquiry into the forgery had probably a double view of screening the Offenders, & of exposing his predecessors in Office, I fear nothing of Justice entered into his motives. I am sorry to hear that the People Eastward are so very Averse to the half pay or commutation: should they influence their Legislature, I suppose their Officers will be excluded, and the willing states provide for theirs, a discrimination like to sow the seeds of dissention.
The Change of Spirit in Britain towards the united States betrayed by the restrictive Proclamation, shews they are still pursuing that rotten Policy, which lost them America & will deprive them of her trade. The liberality they professed on that Point upon signing the Preliminary Articles, was the most likely means of recovering most of our trade, & would have had that effect, as this policy will produce the contrary. We have some Liverpoole Captns. here, among others Capn. Quinney, Passangers & I suppose to Spy the Market. My best respects to Mr. Jones, wth. whom I sincerely condole on his second tender loss. [I am at all times My dr. Sir Yr. Affe. & Mo. Obt. Servt.
Edmd. Pendleton]
